Citation Nr: 1236848	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision, which denied service connection for rosacea (claimed as skin rash), and a July 2008 rating decision, which denied service connection for a skin rash on the right upper leg, seborrheic keratoses (claimed as a facial skin disorder), and basal cell carcinoma, to include claims for growths on the nose, back, and side of the face. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has repeatedly asserted that the claim on appeal should include his skin conditions other than rosacea, such as his basal cell carcinoma.  In light of the Veteran's assertions and the fact that the RO did consider the Veteran's claims for skin conditions other than rosacea in the July 2008 rating decision, the Board has recharacterized this issue to include all claimed skin conditions in accordance with Clemons.

In June 2007, a local hearing was before a decision review officer (DRO) at the Columbia, South Carolina, RO.  A transcript of this proceeding is of record.  

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the DRO fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also notes that in October 2009, the Veteran withdrew his request for a Board hearing in writing. Therefore, his request for a hearing was considered withdrawn.  

This issue was remanded in December 2010 for further development. 

In a January 2012 statement, the Veteran requested that he be provided an opportunity to sit down with a VA representative and discuss his claims.  In response to a hearing clarification letter, however, the Veteran indicated in September 2012 that he did not wish to appear at a hearing and wished for his case to be considered on the evidence of record.  As such, the Board will proceed to adjudicate the claim based on the evidence of record.


FINDING OF FACT

A skin condition is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include exposure to herbicides or agent orange, or to a service-connected disability.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active service, was not caused or aggravated by a service-connected disability, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2006, March 2006, August 2006, September 2006, October 2006, and May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned.  The Board notes that these letters did not address how to substantiate a claim for service connection on a secondary basis.  However, as the Veteran failed to report for his scheduled VA examination with regard to this claim, the Board finds no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Board notes that this issue was specifically remanded in December 2010 in order to afford the Veteran a VA skin examination.  The record reflects that the Veteran was scheduled for such a VA examination on December 15, 2010, but that he called the day of the appointment to cancel.  It was specifically noted in this cancellation request that the Veteran did not want to go through with his claim and that he had withdrawn this claim before.  In a January 2011, report of contact, the Veteran expressed his frustration at the "government" for wanting to develop his claim of rosacea and indicated that he wanted to have the claim cover basil cell carcinoma.  In a statement received in January 2011, the Veteran stated that he would still like a decision on the matter relative to skin growths removed from his body with the emphasis being placed on rosacea.  The Veteran was issued a letter in February 2011 asking him if he wished to withdraw his claim.  The Veteran did not respond to this letter but continued to submit statements with regard to his claim.  As such, the Board has construed the claim as still being on appeal.  

With regard to providing the Veteran a VA examination regarding this claim, as discussed, the Veteran was scheduled for a VA examination in December 2010.  However, the Veteran canceled this examination without showing good cause or requesting that the examination be rescheduled.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, as the Veteran declined his opportunity to be provided a VA examination with regard to this claim, the Board finds that the agency of original jurisdiction has developed this case to the extent possible under the circumstances, the Board is forced proceed to adjudicate the claim without the benefit of such an examination.  38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for a skin condition or disease as a result of in-service exposure to herbicides or agent orange.  The Veteran's representative also asserted in a September 2010 Written Brief Presentation that rosacea is a side effect of blood pressure medication and Viagra.

As an initial matter, the Board notes that the Veteran's service personnel records establish that he served in the Army in the Republic of Vietnam during the Vietnam era from February 1966 to February 1967.  As such, in-service exposure to agent orange or herbicides is conceded.

A review of the service treatment records reveals that the Veteran was given a provisional diagnosis in an August 1965 service treatment record of vitiligo.  In an October 1966 service treatment record, the Veteran was again noted as having vitiligo. 

With regard to post-service medical treatment, the Veteran was diagnosed in a June 1994 private treatment record with nodular pigmented basal cell carcinoma which was removed.  In a September 1997 private treatment record, it was noted that the Veteran had a light melanoma on his anterior lower chest 2 years ago removed.  In a November 1997 private treatment record, the Veteran was diagnosed with benign tumor-seborrheic keratosis, hyperkeratotic type.  In a June 2004 private treatment record, the Veteran was noted as having a history of rosacea.  In a July 2005 private treatment record, the Veteran was noted as having rosacea and skin cancer on his abdomen.  It was also noted that he had a skin lesion on his back excised at this time, which was noted to be an atypical compound melanocytic nevus with mild atypical melanocytic proliferation.  In a July 2006 agent orange registry history and physical examination, the Veteran was noted as having a personal history of basal cell carcinoma and seborrheic keratoses.

With regard to granting service connection for a skin condition of any kind to include skin cancer on a presumptive basis as related to in-service exposure to agent orange or herbicides, the Board notes that basal cell carcinoma, melanoma, skin cancer, seborrheic keratosis, and rosacea are not among the list of diseases presumed to be associated with exposure to herbicides or agent orange.  38 C.F.R. § 3.309(e) (2011).  As such, service connection cannot be granted for any of the Veteran's currently diagnosed skin conditions or diseases as presumptively associated with in-service exposure to agent orange or herbicides.

With regard to the assertion that rosacea is a side effect of blood pressure medication or Viagra, the Board notes that the Veteran is service connected for hypertension and erectile dysfunction.  However, the Board finds that the extent to which there is any relationship between his claimed skin conditions and his medication is a complex medical question beyond the competence of a lay person.  Thus, neither the Veteran nor his representative are competent to provide evidence on the matter.  For this reason, and because the claims file otherwise contains no medical evidence reflecting that the Veteran's rosacea is a result of medications he is prescribed for his hypertension or erectile dysfunction, service connection cannot be granted on a secondary basis.   

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the Veteran was diagnosed with vitiligo in service.  However, there is no medical evidence of record reflecting that any of the Veteran's currently diagnosed skin conditions or diseases, to include basal cell carcinoma, melanoma, skin cancer, seborrheic keratosis, and rosacea, are related to his active duty service in any way.  As noted above, this issue was remanded in order to provide the opportunity to undergo a VA examination.  However, the Veteran cancelled this examination without showing good cause and did not request that this examination be rescheduled. 

The Board notes that the Veteran has asserted throughout the course of his appeal that he was told by the examiner who conducted the 2006 agent orange examination that his basal cell carcinoma was a "compensable condition".  However, the Board finds no evidence in this examination report that this examiner related the Veteran's basal cell carcinoma or any other diagnosed skin condition to his active duty service.  Furthermore, it is unclear from the vagueness of the Veteran's statement whether the examiner intended to assert that service connection is warranted for such disability, or whether the assertion was merely intended to indicate that basal cell carcinoma is a condition that is compensable under VA's rating schedule if service connection were to be established.  For these reasons, the Board finds the Veteran's vague report as to what he was told by the examiner to be of no probative value.

The Board acknowledges that the Veteran has submitted medical literature regarding skin conditions or cancer and agent orange.  While the Board has considered this evidence, the Board finds that such generic texts, which do not address the facts of this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The Board acknowledges the Veteran's contention that he developed various skin disorders as a result of his active duty service.  In this regard, the Board notes that, with respect to most skin diseases that have been discussed in the Veteran's statements, such as rosacea, seborrheic keratosis, and basal cell carcinoma, the Veteran has not asserted that such diseases manifested while on active duty and continued since that time.  Absent lay evidence of a continuity of symptomatology, the Board finds that he is not competent to offer an opinion linking these current skin diseases to military service, to include agent orange exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, with respect to those disabilities, the Board finds the Veteran's lay assertions regarding causation not to be probative.

The Board has considered the Veteran's assertion that he has a skin rash on his leg that has been present since Vietnam.  In this regard, the Board notes that the Veteran has specifically distinguished this skin rash from the other skin diseases of record, demonstrating through his own observations regarding the symptomatology related to this rash that it is distinct from the other claimed skin disabilities.  The Board must consider, however, that the Veteran's service treatment records are entirely negative for any indication of such a rash.  In doing so, the Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred in finding that service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  

The instant case, however, is distinguishable from Buchanan in that the Veteran's treatment records are not merely silent as to the issue of whether he had skin problems in service.  Rather, they show several clinical findings on various occasions observing the presence of a scar and reflecting treatment for vitiligo.  Of note is that vitiligo is defined as follows: A chronic anomaly of the skin, usually progressive, consisting of depigmented white patches that may be surrounded by a hyperpigmented border.  DORLAND's ILLUSTRATED MEDICAL DICTIONARY 2052 (30th ed.2003).  The Board notes in passing that this description is not consistent with the Veteran's currently claimed skin "rash."  Thus, this notation does not appear to corroborate his current assertion.

In fact, these notations in his service treatment records reflect that, rather than merely escaping notice, the Veteran's skin was the focus of examination on several occasions, and no indication of a rash on his leg was given.  The Veteran submitted a statement in March 2006 with an attached in-service photograph of his left leg.  In this statement, the Veteran asserted that he had a skin rash as well as a bruising condition in service, and that the bruising of the left leg began after an injury he sustained in the last few months of 1966.  While the bruising can clearly be seen in the photograph, there is no indication in this photograph of a rash of any kind on the leg.  In an August 28, 1966, service treatment record, it was noted that the Veteran was hospitalized the past 8 days for conservative treatment regarding a hematoma on the left leg, which required needle aspiration.  It was also noted in this service treatment record that the Veteran complained of vitiligo of the back of the neck.  Therefore, the Veteran's skin was clearly evaluated less than 1 year prior to his separation from service with no mention of a rash on the legs, despite the fact that the Veteran's skin was clearly evaluated at this time, as evidenced by the notations relating to his left leg hematoma and vitiligo of the back of the neck.  In addition, the Veteran specifically denied any history of skin diseases at separation, which contradicts his current assertion that a chronic disorder had began therein and was still present at separation.  For these reasons, the Board finds that this case is distinguishable from Buchanan, and the Board must find his current assertion of a continuity of symptomatology since service not credible.

Therefore, as the Veteran's assertions regarding a continuity of symptomatology since service have been determined not credible, the Veteran is not competent to link a current diagnosis of a skin condition to service or to agent orange exposure without continuity of symptomatology, there is no medical evidence linking any of the Veteran's currently diagnosed skin diseases or conditions to service, and the Veteran has not been diagnosed with a disease or disability among the list of disabilities presumptively associated with agent orange or herbicide exposure, service connection cannot be granted for the Veteran's skin conditions. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a skin condition must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


